Citation Nr: 0826854	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-35 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2008.  A transcript of 
that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2005 rating decision, the veteran was granted 
service connection for PTSD, evaluated as 30 percent 
disabling, with an effect date of April 30, 2002, under 38 
C.F.R. § 4.130 (2007).  In a July 2005 decision, the Board 
affirmed that rating decision.  In September 2006, the RO 
continued this evaluation based on the veteran's August 
review examination.  In July 2007 the veteran, through his 
representative, filed a timely notice of disagreement to the 
September 2006 rating decision.

The veteran has not received notice of the Veterans Claims 
Assistance Act (VCAA) relative to the current issue of 
entitlement to an increased disability rating for his service 
connected PTSD.

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  These notice 
requirements apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Additionally, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
requires VA notify the claimant that, in order to 
substantiate a claim: (1) claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;  
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Additionally, the veteran testified at his May 2008 hearing 
that he receives ongoing treatment at the VA medical facility 
on Highland Drive and that his doctor recently increased his 
medications because his symptoms had worsened.  The most 
recent records in the claims file are dated in July 2007 and 
the last VA examination was in August 2006.  Under the duty 
to assist, the VA should obtain these records as well as 
provide the veteran with a new examination.

Accordingly, the case is REMANDED for the following action:

1.	Issue the veteran VCAA notice relative 
to the issue of entitlement to an 
evaluation in excess of 50 percent for 
PTSD.  Such notice should include the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107 
as noted above.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); and 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.	Obtain and associate with the claims 
file the VAMC records from Highland 
Drive VA including all group and 
individual therapy sessions from July 
2007 to present.

3.	After completion of # 1 & 2, schedule 
the veteran for a VA PTSD examination 
to determine the current status of his 
service-connected PTSD.  

4.	Adjudicate the issue of entitlement to 
an evaluation in excess of 50 percent 
for PTSD.  If the benefit sought is not 
granted, the appellant and his 
representative should be issued a 
supplemental statement of the case, and 
afforded the appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


